 

Exhibit 10.2

 





Exhibit I-1 Form of Initial Term Loan Note Lender: [NAME OF LENDER] New York,
New York Principal Amount: $[●] Dated:  [·]


FOR VALUE RECEIVED, the undersigned, JUS-COM, INC., an Indiana corporation (the
“Borrower”), hereby promises to pay to the order of the Lender set forth above
(the “Lender”) the Principal Amount set forth above, or, if less, the aggregate
unpaid principal amount of the Initial Term Loan of the Lender to the Borrower,
payable at such times and in such amounts as are specified in the Credit
Agreement referred to below. Capitalized terms used herein without definition
are used as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the
Initial Term Loan from the date made until such principal amount is paid in
full, payable at such times and at such interest rates as are specified in the
Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.

 

Both principal and interest are payable in Dollars to Lateral Juscom Feeder LLC,
as Administrative Agent, at the address set forth in the Credit Agreement, in
immediately available funds.

 

This Initial Term Loan Note (this “Note”) is one of the ITL Notes referred to
in, and is entitled to the benefits of, the Credit Agreement dated as of October
28, 2015 (as the same may be amended, modified and/or restated from time to
time, the “Credit Agreement”) among the Borrower, the other Credit Parties party
thereto, the Lenders party thereto, and Lateral Juscom Feeder LLC, as
Administrative Agent.

 

The Credit Agreement, among other things, (a) provides for the making of the
Initial Term Loan by the Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Principal Amount set forth above, the
indebtedness of the Borrower resulting from such Initial Term Loan being
evidenced by this Note, and (b) contains provisions for acceleration of the
maturity of the unpaid principal amount of this Note upon the happening of
certain stated events and also for prepayments on account of the principal
hereof prior to the maturity hereof upon the terms and conditions specified
therein.

 

This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 9.18(b) (Submission to Jurisdiction), 9.19 (Waiver of Jury Trial), 9.22
(Joint and Several) and 11.2 (Other Interpretive Provisions) thereof.

 

This Note is a registered obligation, transferable only upon notation in the
Register, and no assignment hereof shall be effective until recorded therein.

 

This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[Balance of page intentionally left blank; signature page follows.]

 



 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

JUS-COM, INC., an Indiana corporation, the Borrower

 


By: /s/ John C. Wood
       Name: John C. Wood
       Title: President

 



 

 

